United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2579
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
William Roderick Worrels,               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 3, 2008
                                Filed: April 8, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       William Worrels appeals the sentence the district court1 imposed following his
guilty plea to conspiring to distribute 50 grams or more of a mixture or substance
containing cocaine base in violation of 21 U.S.C. § 846. Worrels was sentenced to
167 months in prison and 7 years of supervised release. Worrels’s counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).
For reversal, in both counsel’s brief and Worrels’s pro se brief, Worrels argues that
the district court erred by believing it could not credit the information provided by

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
Worrels that had not yet resulted in a successful prosecution or investigation in
determining the appropriate substantial-assistance departure reduction from his
advisory Guidelines range.

       We disagree with Worrels and conclude that the district court did not have to
consider assistance that was not substantial or that did not result in the investigation
or prosecution of another person in determining the appropriate departure reduction.
See 18 U.S.C. § 3553(e) (upon motion of government, court has authority to impose
sentence below mandatory minimum sentence to reflect defendant’s “substantial
assistance in the investigation or prosecution of another person”); United States v.
Stewart, 509 F.3d 450, 453 (8th Cir. 2007) (substantial-assistance reduction is judged
by degree and quality of assistance actually provided, not defendant’s willingness to
do more); see also United States v. Fields, 512 F.3d 1009, 1012 (8th Cir. 2008) (if
assistance is not helpful, defendant may not receive benefit of departure); United
States v. Saenz, 428 F.3d 1159, 1164 (8th Cir. 2005) (same); United States v. Johnson,
241 F.3d 1049, 1055 n.5 (8th Cir. 2001) (additional post-sentencing substantial
assistance can be considered pursuant to Fed. R. Crim. P. 35(b) motion). The record
shows that the court properly considered the government’s evaluation of the assistance
rendered and gave appropriate consideration to the other U.S.S.G. § 5K1.1 factors.

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw.

      The judgment is affirmed.
                      ______________________________




                                          -2-